Name: Regulation (EEC) No 1833/73 of the Commission of 5 July 1973 supplementing the lists of apple varieties annexed to the quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 7 . 7 . 73 Official Journal of the European Communities No L 185/ 17 REGULATION (EEC) No 1833/73 OF THE COMMISSION of 5 July 1973 supplementing the lists of apple varieties annexed to the quality standards for dessert apples and pears Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables ; HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 ( J ) of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 2 (2) thereof ; Whereas quality standards for dessert apples and pears were fixed by Commission Regulation (EEC) No 1641 /71 (3 ) of 27 July 1971 ; whereas the quality stan ­ dards include , among the tables setting out various requirements , lists of a certain number of varieties ; whereas, as new varieties have been bred, the lists should be supplemented to include them ; In the quality standards for apples and pears set out in the Annex to Regulation (EEC) No 1641 /71 the variety 'Karmijn de Sonnaville' is added :  after the variety Worcester Pearmain in Table A, Group B,  after the variety Dunn's Seedling in Table B ,  after the variety Melrose in Table C, List 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 July 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI (!) OJ No L 1 18 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 291 , 28 . 12 . 1972, p. 147 . ( 3 ) OJ No L 172, 31 . 7 . 1971 , p. 1 .